THOMPSON, Judge,
concurring and concurring specially.
I concur with the opinion of the court, citing Yurgel v. Yurgel, 572 So.2d 1327 (Fla.1990), and section 61.1308, Florida Statutes (1993), that Florida is the more appropriate forum because “the North Carolina court declined to exercise jurisdiction because it was in the children’s best interest that the Florida court rule.” I would go further, however, and hold that the UCCJA, as adopted in Florida, applies to adoption proceedings. One purpose of the UCCJA is to prevent parties from forum shopping and to prevent courts in different states from exercising or attempting to exercise jurisdiction over the same parties. It does not matter whether the case is a custody case or an adoption case. The principle still applies.